UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF August6, Date of report (Date of earliest event reported) Wireless Ronin Technologies, Inc. (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation) 1-33169 (Commission File Number) 41-1967918 (IRS Employer Identification No.) 5929 Baker Road, Suite475 Minnetonka, Minnesota 55345 (Address of principal executive offices, including zip code) (952)564-3500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On August6, 2009, we publicly announced results of operations for the second quarter of 2009. For further information, please refer to the press release attached hereto as Exhibit99, which is incorporated by reference herein. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d)See “ExhibitIndex”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 6, 2009 Wireless Ronin Technologies, Inc. By: /s/ Darin P. McAreavey Darin P. McAreavey Vice President and Chief Financial Officer EXHIBIT
